Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00248-CV

                 IN THE INTEREST OF E.O.R. and A.A.A.G. II., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA00918
                            Honorable Peter Sakai, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs; no costs are taxed in this appeal.

       SIGNED September 12, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice